United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION
REGIONAL OFFICE, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Amy Hawkes Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0062
Issued: May 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 15, 2020 appellant, through counsel, filed a timely appeal from a
September 15, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $6,541.64 for which he was without fault because
he concurrently received FECA wage-loss compensation and Social Security Administration
(SSA) age-related retirement benefits without an appropriate offset for the period January 16
through September 29, 2017; and (2) whether it properly denied waiver of recovery of the
overpayment.
FACTUAL HISTORY
On February 10, 2017 appellant, then a 66-year-old vocational rehabilitation counselor,
filed an occupational disease claim form (Form CA-2) alleging that he sustained bilateral carpal
tunnel syndrome and a trigger finger injury to his left index finger due to repetitive hand motions
required by his federal employment duties. He noted that he first became aware of his condition
and that it was causally related to his employment on January 16, 2017. On the reverse side of the
claim form appellant’s supervisor indicated that appellant’s retirement coverage was Federal
Employees’ Retirement System (FERS). OWCP accepted the claim for right carpal tunnel
syndrome and left index trigger finger. Appellant received wage-loss compensation on the
supplemental rolls from January 16 until September 29, 2017.
On May 31, 2019 SSA completed FERS/SSA dual benefit calculation transmittal setting
forth appellant’s SSA benefit rates with FERS and without FERS commencing January 2017.
With FERS appellant was entitled to the following monthly SSA rates: $2,232.20, effective
January 2017; $2,276.80, effective December 2017; $2,308.20, effective January 2018; $2,372.80,
effective December 2018; and $2,397.90, effective January 2019. Without FERS appellant’s
monthly SSA benefit rates would have been: $1,460.10, effective January 2017; $1,489.30,
effective December 2017; $1,489.30, effective January 2018; $1,531.00, effective
December 2018; and $1,531.00, effective January 2019.
OWCP completed a FERS offset calculation form on July 7, 2020. It determined the 28day FERS offset amount for the period January 16 through September 29, 2017 and computed a
total overpayment of $6,541.64.
In a preliminary notice dated July 15, 2020, OWCP advised appellant of its determination
that he received a $6,541.64 overpayment of compensation for the period January 16 through
September 29, 2017 because his wage-loss compensation benefits had not been reduced by his
2

5 U.S.C. § 8101 et seq.

3

The Board notes that OWCP received additional evidence following the September 15, 2020 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

SSA age-related retirement benefits attributable to federal service. It also made a preliminary
determination that he was not at fault in the creation of the overpayment. OWCP advised appellant
that he could submit evidence challenging the fact or amount of the overpayment or request waiver
of recovery of the overpayment. It requested that he submit a completed overpayment recovery
questionnaire (Form OWCP-20) to determine whether waiver should be granted. OWCP informed
appellant that he should provide supporting financial documentation, including copies of income
tax returns, bank account statements, bills, pay slips, and any other records to support income and
expenses. It notified him that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing. OWCP
advised appellant that it would deny waiver of recovery of the overpayment if he failed to furnish
the requested financial information within 30 days.
On August 6, 2020 appellant completed the Form OWCP-20. He requested a waiver
because he was found to be without fault in the creation of the overpayment. Appellant advised
that his monthly income included $2,436.00 in SSA benefits and $2,400.00 in other income, for a
total monthly income of $4,836.00. He further advised that his monthly expenses included
$5,171.00 in housing, $400.00 in food, $50.00 in clothing, $400.00 in utilities, $280.00 in
homeowners association dues, $1,502.00 on several miscellaneous loans; $141.22 on
medical/pharmacy costs, and $385.42 on an automobile loan for a total of $8,329.00 in monthly
expenses. Appellant stated that he had no assets. He submitted a two-week paystub dated July 4,
2020 with a net pay of $1,419.40. Appellant also submitted a mortgage statement with a monthly
payment of $4,725.00; a notice of delinquent property taxes in amount of $5,377.53; monthly
homeowner’s assessment in the amount of $280.00; an automobile loan from with a monthly
payment in the amount of $823.78; a loan statement with a monthly payment in the amount of
$679.80 and a past due payment in the amount of $2,855.16; a medical/pharmacy bill from
Wilshire Consumer in the amount of $141.22; and an automobile loan from Westlake Financial
with a payment in the amount of $385.42.
By final decision dated September 15, 2020, OWCP found that appellant received an
overpayment of compensation in the amount of $6,541.64 for the period January 16 through
September 29, 2017 for which he was not at fault. It denied waiver of recovery of the overpayment
and required recovery in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
A FECA beneficiary may not receive wage-loss compensation concurrently with a federal
retirement or survivor annuity.5 To avoid payment of a dual benefit, FECA wage-loss
compensation benefits shall be reduced by the amount of SSA benefits attributable to the
4

Id. at § 8102.

5

See id. at § 8116(a), (d); 20 C.F.R. § 10.421(a).

3

employee’s federal service.6 However, an offset is not required when the employee’s beneficiary
is covered under the Civil Service Retirement System (CSRS) and/or his SSA age-related benefits
are attributable to private sector employment.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,541.64 because he concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for the period January 19 through
September 29, 2017.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributed to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA benefits that were attributable to federal service. The SSA
provided appellant’s SSA benefit rates with FERS and without FERS for specific periods
commencing January 2017 through January 2019. OWCP provided its calculations for each
relevant period based on the SSA worksheet and in its July 15, 2020 preliminary overpayment
determination.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period January 19 through September 29, 2017 and finds that an overpayment in the amount of
$6,541.64 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in the creation of
an overpayment is still subject to recovery of the overpayment unless adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience.8 Thus, a
finding that appellant was without fault does not automatically result in waiver of the overpayment.
OWCP must then exercise its discretion to determine whether recovery of the overpayment would
defeat the purpose of FECA or would be against equity and good conscience.9
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP

6

Id. at § 8116(d)(2); id. at § 10.421(d).

7

A.C., Docket No. 19-0174 (issued July 9, 2019).

8

5 U.S.C. § 8129(a)-(b).

9

C.B., Docket No. 20-0031 (issued July 27, 2020); L.S., 59 ECAB 350 (2008).

4

from data provided by the Bureau of Labor Statistics.10 An individual’s liquid assets include, but
are not limited to cash, the value of stocks, bonds, savings accounts, mutual funds, and certificates
of deposits.11 Nonliquid assets include, but are not limited to, the fair market value of an owner’s
equity in property such as a camper, boat, second home, and furnishings and supplies, vehicle(s)
above the two allowed per immediate family, retirement account balances (such as TSP or 401(k)),
jewelry, and artwork.12 An individual is deemed to need substantially all of his or her current
income to meet current ordinary and necessary living expenses if monthly income does not exceed
monthly expenses by more than $50.00.13
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt,
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.14 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.16 Appellant,
however, had the responsibility to provide financial information to OWCP,17 and he did not fully
comply.
In its preliminary determination dated July 15, 2020, OWCP clearly explained the
importance of providing a completed overpayment information questionnaire (Form OWCP-20)
10

20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(3) (September 2018).
11

Federal (FECA) Procedure Manual, id. at Chapter 6.400.4(b)(3) (September 2018).

12

Id.

13

Federal (FECA) Procedure Manual, supra note 10 at Chapter 6.400.4(a)(3) (September 2018).

14

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

15

Federal (FECA) Procedure Manual, supra note 10 at Chapter 6.400.4(c)(3) (September 2018).

16

Supra note 10.

17

20 C.F.R. § 10.438.

5

and supporting financial documentation, including copies of income tax returns, bank account
statements, bills, pay slips, and any other records to support income and expenses. It advised
appellant that it would deny waiver of recovery if he failed to furnish the requested financial
information within 30 days. Appellant completed the Form OWCP-20, however, his income did
not equal the received paystubs. In addition, he did not list any assets, including the amount in his
TSP retirement account. Thus, appellant did not submit all of the financial information necessary
for OWCP to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience.
Consequently, as appellant did not submit the information required under section 10.438
of OWCP’s regulations, which was necessary to determine his eligibility for waiver, OWCP
properly denied waiver of recover of the overpayment.18
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,541.64 for the period January 16 through September 29, 2017
because appellant concurrently received FECA benefits and age-related retirement benefits from
SSA without appropriate offset for which he was without fault. The Board further finds that
OWCP properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the September 15, 2020 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: May 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

6

